                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
     v.                       )            C.R. No. 08-141-WES
                              )
ERVIN FIGUEROA                )
______________________________)


                                   ORDER

WILLIAM E. SMITH, Chief Judge.

       This matter is before the Court on a Motion for Summary

Acquittal for Want of Due Process and Multiple Constitutional

Violations     (“Motion,”   ECF   No.   324)   filed   by   Defendant    Ervin

Figueroa pursuant to Federal Rule of Civil Procedure 60(b)(3).

For the following reasons, the Motion is DENIED.

  I.       Background 1

    In 2008, Defendant Ervin Figueroa and five other individuals

were arrested and subsequently indicted on a number of conspiracy,

drug, firearms, and money laundering charges.           Several defendants

pled guilty to the charges, but Figuera and two others elected a

trial.      Following an eight-day jury trial, Figueroa was found

guilty of sixteen counts of the Superceding Indictment.                 He was




       1
      The procedural history of the case is taken from this Court’s
docket, the Court of Appeals for the First Circuit’s opinion (ECF
No. 238) affirming the judgment on direct appeal, and the First
Circuit’s docket.
sentenced on June 2, 2011 to a term of imprisonment of 188 months

as to all counts to run concurrently, followed by five years of

supervised release.       Judgment entered on June 14, 2011.

      The First Circuit affirmed the judgment on January 30, 2013,

and   subsequently     denied    Figueroa’s   motion   for   rehearing       and

rehearing en banc.      The appellate court’s Mandate issued on March

5, 2013.    On October 9, 2013, the Supreme Court denied Figueroa’s

petition for a writ of certiorari.

      Figueroa subsequently filed a motion for sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 782 to the

United States Sentencing Guidelines. (See ECF No. 290.) The Court

granted the motion and reduced Figueroa’s term of imprisonment to

151 months.    (See ECF No. 303.)

      Figueroa filed the instant Motion on October 24, 2017. 2

  II.     Discussion

      Figueroa   brings    his   Motion   pursuant   to   Fed.   R.   Civ.    P.

60(b)(3), alleging “after-the-fact” fraud on the Court.               (Mot. at

1.)   Rule 60(b) provides:

      On motion and just terms, the court may relieve a party
      or its legal representative from a final judgment,
      order, or proceeding for the following reasons:


      2The Motion is dated October 24, 2017, (Mot. at 18), and is
deemed filed on that date, see Houston v. Lack, 487 U.S. 266, 270
(1988) (concluding that pleadings are deemed filed on the date
prisoner relinquishes control over documents).

                                      2
     (1)    mistake,   inadvertence,    surprise,   or   excusable
            neglect;

     (2)    newly discovered evidence that, with reasonable
            diligence, could not have been discovered in time
            to move for a new trial under Rule 59(b);

     (3)    fraud (whether previously called intrinsic or
            extrinsic), misrepresentation, or misconduct by an
            opposing party;

     (4)    the judgment is void;

     (5)    the judgment has been satisfied, released, or
            discharged; it is based on an earlier judgment that
            has been reversed or vacated; or applying it
            prospectively is no longer equitable; or

     (6)    any other reason that justifies relief.

Fed. R. Civ. P. 60(b).      “A motion under Rule 60(b) must be made

within a reasonable time—and for reasons (1), (2), and (3) no more

than a year after the entry of the judgment or order or the date

of the proceeding.”     Fed. R. Civ. P. 60(c)(1).

     As noted above, the judgment in this case was entered on June

14, 2011.    Accordingly, Figueroa had one year from that date to

file a timely Rule 60(b)(3) motion.      His Motion, filed on October

24, 2017, is therefore untimely.        See Fed. R. Civ. P. 60(c)(1).

For that reason alone, the Motion must be denied.

     In addition, although he alleges “after-the-fact” fraud on

the Court, Figueroa’s Motion claims violations of the First,

Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the

U.S. Constitution.     (Mot. at 1; see also id. at 5 (“This Honorable

                                    3
Court is being asked to flush out civil rights and constitutional

improprieties and to grant the ultimate relief of acquittal.”).)

Constitutional claims are properly brought in a motion to vacate

sentence pursuant to 28 U.S.C. § 2255.   See Munoz v. United States,

331 F.3d 151, 153 (1st Cir. 2003) (per curiam).        Section 2255

provides, in relevant part:

     A prisoner in custody under sentence of a court
     established by Act of Congress claiming the right to be
     released upon the ground that the sentence was imposed
     in violation of the Constitution or laws of the United
     States, or that the court was without jurisdiction to
     impose such sentence, or that the sentence was in excess
     of the maximum authorized by law, or is otherwise subject
     to collateral attack, may move the court which imposed
     the sentence to vacate, set aside or correct the
     sentence.

28 U.S.C. § 2255(a); see also United States v. Addonizio, 442 U.S.

178, 185 (1979).

     In Munoz, the First Circuit addressed the distinction between

a Rule 60(b) motion and a motion to vacate under § 2255.    See 331

F.3d at 152. The court, relying on an earlier case in which it

dealt with the issue in the context of 28 U.S.C. § 2254, applied

the same reasoning in a § 2255 situation.    Id.

     We hold, therefore, that a motion made under Rule 60(b)
     of the Federal Rules of Civil Procedure for relief from
     a judgment previously entered in a section 2255 case
     should be treated as a second or successive habeas
     petition if—and only if—the factual predicate set forth
     in support of the motion constitutes a direct challenge
     to the constitutionality of the underlying conviction.
     If, however, the factual predicate set forth in support

                                4
     of the motion attacks only the manner in which the
     earlier habeas judgment has been procured[,] the motion
     may be adjudicated under the jurisprudence of Rule
     60(b).

Id. at 152-53 (citing Rodwell v. Pepe, 324 F.3d 66, 67 (1st Cir.

2003) (alteration in original) (internal citations and quotation

marks omitted).

     Despite Figueroa’s statement that the Motion is brought under

Rule 60(b)(3) (Mot. at 1), the Court concludes that Figueroa’s

Motion is, in reality, a § 2255 petition.               Figueroa is clearly

challenging the constitutionality of his conviction. 3           See Munoz,

331 F.3d at 153 (rejecting characterization of motion as Rule 60(b)

motion    because    defendant   challenged    constitutionality    of    his

claims).      It is the substance of the motion which controls.           See

Pierce v. Spencer, Civil Action No. 05-10292-RWZ, 2006 WL 2121912,

at *1 (D. Mass. July 28, 2006)(“[I]t is the substance of the

petition, rather than its form, that governs.”); see also Trenkler

v. United States, 536 F.3d 85, 97 (1st Cir. 2008)(“[A]ny motion

filed    in   the   district   court   that   imposed   the   sentence,   and

substantively within the scope of § 2255 ¶ 1, is a motion under §

2255, no matter what title the prisoner plasters on the cover.”).




     3 The title of the Motion is a clear indication of the nature
of Figueroa’s challenge. (See Mot. at 1 (“Motion for Summary
Acquittal for Want of Due Process and Numerous Constitutional
Violations”).)
                                 5
Figueroa    never   filed   a    §   2255    motion,   so   the    Munoz   court’s

reference to a second or successive petition is inapplicable here.

Nonetheless, the court’s main point is clear: a motion challenging

the constitutionality of the underlying conviction must be brought

under § 2255. 4

     Recognizing that Figueroa is proceeding pro se, and reading

his Motion liberally, Estelle v. Gamble, 429 U.S. 97, 106 (1976),

Figueroa’s    Motion   would     still      be   untimely   even   if   the    Court

construed it as a motion to vacate pursuant to § 2255.                     In 1996

Congress enacted the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), which established a one-year statute of limitations for

filing a § 2255 petition.        28 U.S.C. § 2255(f); 5 Trenkler, 536 F.3d


     4 Figueroa appears to recognize this fact, as he states that
he is entitled to relief pursuant to both Rule 60(b)(3) and habeas
corpus. (Mot. at 14.)

     5   Section 2255(f) provides that:

     A 1-year period of limitation shall apply to a motion
     under this section. The limitation shall run from the
     latest of--

     (1) the date on            which    the     judgment   of    conviction
        becomes final;

     (2) the date on which the impediment to making a motion
        created by governmental action in violation of the
        Constitution or laws of the United States is removed,
        if the movant was prevented from making a motion by
        such governmental action;

     (3) the date on which the right asserted was initially
        recognized by the Supreme Court, if that right has
                                6
at 96.   Figueroa’s conviction became final on October 9, 2013 when

the Supreme Court denied further review.   Thus, Figueroa had until

October 9, 2014 to file a motion to vacate under § 2255, and such

motion is now time-barred.

III. Conclusion

     Based on the foregoing, Figueroa’s Rule 60(b)(3) Motion is

DENIED. 6

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: December 14, 2018




         been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral
         review; or

     (4) the date on which the facts supporting the claim or
        claims presented could have been discovered through
        the exercise of due diligence.

28 U.S.C. § 2255(f).
     6 Because the Court has found that the Motion should be
dismissed on procedural grounds, it does not address the merits of
Figueroa’s claims. Although Figueroa may find this result harsh
(See Mot. at 8(“This is not and cannot be a procedural default or
any type of technical waiver of argument.”)), it “dovetails with
Congress’s intent” in passing “the stringent filters that channel
consideration of habeas corpus claims under the AEDPA.” Rodwell,
324 F.3d at 72.
                                7
